Exhibit 10.1

September 26, 2014

EagleView Technology Corporation and the other

Acquired Companies

3700 Monte Villa Parkway, Suite 200

Bothell, Washington 98021

Fortis Advisors LLC

4225 Executive Square

Suite 1040

La Jolla, California 92037

Gentlemen:

Reference is hereby made to the Agreement and Plan of Merger dated as of
January 14, 2014 by and among Verisk Analytics, Inc., Insurance Services Office,
Inc., ISO Merger Sub I, Inc., EagleView Technology Corporation and Fortis
Advisors, LLC, as the Stockholders’ Representative, as amended by letter
amendment dated May 5, 2014 (as so amended, the “Merger Agreement”). Capitalized
terms utilized herein and not otherwise defined shall have the meanings assigned
to them in the Merger Agreement.

The parties to the Merger Agreement have agreed to further amend the terms,
conditions, and provisions of the Merger Agreement as more fully set forth and
described below. Therefore, the undersigned hereby agree that Merger Agreement
is hereby amended as follows:

Section 6.1(d) of the Merger Agreement is hereby amended by deleting the text of
Section 6.1(d) in its entirety and inserting the following in lieu thereof:

“(d) the waiting period applicable to the consummation of the Merger under the
HSR Act shall have expired or been terminated, and there shall not be in effect
any voluntary agreement between Parent, Buyer, Acquisition Corporation or the
Company and the Federal Trade Commission pursuant to which such party has agreed
not to consummate the Merger for any period of time; provided, that neither
Parent, Buyer or Acquisition Corporation, on the one hand, nor the Company, on
the other hand, shall enter into any such voluntary agreement without the
written consent of the other party.”

Section 9.1(b) of the Merger Agreement is hereby amended by deleting the text of
Section 9.1(b) in its entirety and inserting the following in lieu thereof:

“(b) by Buyer or the Company if the Merger shall not have been consummated by
11:59 p.m., Eastern Time, on December 31, 2014 (the “End Date”); provided,
however, that the right to terminate this Agreement pursuant to this
Section 9.1(b) shall not be available to a party whose failure to perform any
material obligation required to be performed by such party in breach of this
Agreement has been a cause of, or results in, the failure of the Merger to be
consummated by the End Date;”



--------------------------------------------------------------------------------

Section 12.8 of the Merger Agreement is hereby amended by deleting the last
sentence of Section 12.8 in its entirety and inserting the following in lieu
thereof:

“This Agreement may not be amended except by a written agreement executed by
Buyer, the Company and Stockholders’ Representative.”

This letter amendment may be executed in any number of counterparts, each of
which, when taken together, shall be deemed one and the same instrument.

Kindly indicate your agreement to the foregoing by executing the enclosed
counterpart of this letter in the space below provided for that purpose and
returning it to the undersigned, whereupon the terms hereof shall be binding
upon the parties hereto.

 

Very truly yours, INSURANCE SERVICES OFFICE, INC. By  

        /s/ Scott G. Stephenson

  Name: Scott G. Stephenson  

Title: President and Chief Executive

          Officer



--------------------------------------------------------------------------------

AGREED: EAGLEVIEW TECHNOLOGY CORPORATION By  

        /s/ Christopher Barrow

  Name: Christopher Barrow   Title: Chief Executive Officer EAGLE VIEW
TECHNOLOGIES, INC. By  

        /s/ Christopher Barrow

  Name: Christopher Barrow   Title: President PICTOMETRY INTERNATIONAL CORP. By
 

        /s/ Christopher Barrow

  Name: Christopher Barrow   Title: President PICTOMETRY CANADA CORP. By  

        /s/ Richard Jacobs

  Name: Richard Jacobs   Title: President PICTOMETRY INTERNATIONAL (EMEA)
LIMITED By  

        /s/ Linda Salpini

  Name: Linda Salpini   Title: Secretary

FORTIS ADVISORS, LLC acting solely in its capacity as Stockholders’

Representative

By  

        /s/ Ryan Simkin

  Name: Ryan Simkin   Title: Managing Director



--------------------------------------------------------------------------------

  cc: DLA Piper LLP (US)

701 Fifth Avenue, Suite 7000

Seattle, Washington 98104

Attention: Michael Hutchings, Esq.

McCarter & English, LLP

Four Gateway Center

100 Mulberry Street

Newark, New Jersey 07102

Attention: Lisa Heeb, Esq.